DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendments and remarks filed on 05/27/2022. In the current amendments, claims 5 and 15 are cancelled, claims 3 and 13 were previously cancelled, and claims 1, 11, and 18 are amended. Claims 1-2, 4, 6-12, 14, and 16-20 are pending and have been examined. 
Applicant has not provided arguments regarding the objection to the Specification. In view of amendments filed on 05/27/2022, the previous ground of objection to the Specification has been withdrawn. However, upon further consideration, a new ground of objection to the Specification is made in view of the amendments filed on 05/27/2022. Please see the current rejection for more information.
In response to amendments and remarks filed on 05/27/2022, the 35 U.S.C. 103 rejection made in the previous Office Action have been withdrawn.

Claim Interpretation
Claims 11-12, 14, and 16-17 recite “computer readable storage medium”. Specification [0063] provides that “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire” (emphasis added). Therefore, for examination purposes, “computer readable storage medium” in claims 11-12, 14, and 16-17 has been interpreted as “non-transitory computer readable storage medium”.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Each of claims 1, 11, and 18 recites the limitation, “detecting an anomaly, with respect to time, of content between at least two images without a timestamp associated with the at least two images in a social media timeline that have already been posted in the social media timeline based on temporal aspects of the two images being logically incongruent” (emphasis added); however, the Specification does not provide proper antecedent basis for this limitation.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 6-12, 14, and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP 2173.05(i) provides the following, “Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims...The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.”
Each of claims 1, 11, and 18 recites the limitation, “detecting an anomaly, with respect to time, of content between at least two images without a timestamp associated with the at least two images in a social media timeline...” (emphasis added). This is a negative limitation that lacks written description in the Specification. The following descriptions from the Specification disclose that timestamp information is associated with images:
[0003] “It is not easy to determine the actual time of the event described in the post if the media content does not have actual time information embedded with the post (i.e. if the image is taken as screen-shot from some other image, it would have the time stamp of when the screen shot was taken as its creation time) or the user does not mention the actual timeline along with the post (i.e. if the user says that they had a wonderful time in a natural wilderness, instead of that they had a wonderful time in a natural wilderness on a specific date and time)” (emphasis added).
[0017] “As depicted in FIG 1, in step 101, social media data 130 is processed and an anomaly is detected between at least two images in a social media timeline. An anomaly includes a social media post of a picture having a poster being in two different locations at a same time. For example, social media sites allow users to post pictures or events in non-real time (i.e., after you return from an activity, trip, etc., a user may upload their experiences to their social media timeline). Thus, a user may be uploading a picture from a trip or event that took place in the past while at the same time uploading a picture in real time (or a non-real time picture from a different time in the past) that indicates an anomaly such as the user being in two different countries at the same time. In one example, the first image of the at least two images can include an image of the user in front of the Golden Gate Bridge with the sun shining in the sky posted minutes before a second image of a user having a coffee at their workplace located in Iowa with the moon in the background out their office window captioned "burning the midnight oil"” (emphasis added).
	The Specification does not disclose description of detecting anomaly between two images without a timestamp associated with the images. However, the Specification provides multiple passages supporting that timestamp information is associated with the plurality of images. Therefore, claims 1, 11, and 18 lack written description in the Specification.
Each dependent claim is rejected based on the same rationale as the claim from which it depends.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4, 6-12, 14, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 1,
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 1 is directed to a computer-implemented prediction method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
detecting an anomaly, with respect to time, of content between at least two images without a timestamp associated with the at least two images in a social media timeline that have already been posted in the social media timeline based on temporal aspects of the two images being logically incongruent;  
analyzing at least one of contextual data and image data including the content associated with the at least two images that cause the anomaly; 
predicting an actual time of the at least two images in the social media timeline based on the analyzed at least one of the contextual data and image data; and
re-ordering the at least two images chronologically based on a result of the predicting.
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“computer-implemented”), the above limitations in the context of this claim encompass detecting an anomaly, with respect to time, of content between at least two images without a timestamp associated with the at least two images in a social media timeline that have already been posted in the social media timeline based on temporal aspects of the two images being logically incongruent (corresponds to observation and evaluation as humans can be presented images that have been posted on a social media timeline and observe the content of two images and evaluate anomalies, with respect to time, of content between at least two images based on the images having temporal aspects that are logically incongruent, wherein humans can evaluate two images without a timestamp associated with the at least two images to detect anomalies); analyzing at least one of contextual data and image data including the content associated with the at least two images that cause the anomaly (corresponds to evaluation as humans can evaluate contextual data and image data including the content associated with the images that cause the anomaly); predicting an actual time of the at least two images in the social media timeline based on the analyzed at least one of the contextual data and image data (corresponds to evaluation as humans can evaluate and predict an actual time of the images in the timeline based on analysis of contextual and image data); re-ordering the at least two images chronologically based on a result of the predicting (corresponds to observation and evaluation as humans can observe and evaluate the two images and re-order the images chronologically based on a result of a prediction with the assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.


Regarding Claim 2,
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 2 is directed to a computer-implemented prediction method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the at least two images comprise images from non-real time posts.
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“computer-implemented”), the above limitations in the context of this claim encompass wherein the two images are from non-real time posts (corresponds to observation and evaluation as humans can observe the content of two images from non-real time posts and evaluate if there is an anomaly in the at least two images).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 4,
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 4 is directed to a computer-implemented prediction method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the anomaly is based on an indication that the at least two images are out of temporal order. 
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“computer-implemented”), the above limitations in the context of this claim encompass detecting the anomaly wherein the anomaly is based on an indication that the at least two images are out of temporal order (corresponds to observation and evaluation as humans can observe the content of two images and evaluate if the images are out of temporal order).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 6,
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 6 is directed to a computer-implemented prediction method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the anomaly is based on an indication that the at least two images are taken at a different time. 
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“computer-implemented”), the above limitations in the context of this claim encompass detecting the anomaly wherein the anomaly is based on an indication that the at least two images are taken at a different time (corresponds to observation and evaluation as humans can observe the content of two images and evaluate if there is an anomaly wherein the anomaly is based on an indication that the at least two images are taken at a different time).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 7,
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 7 is directed to a computer-implemented prediction method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the actual time predicted includes a period of time and a specific time. 
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“computer-implemented”), the above limitations in the context of this claim encompass predicting an actual time of the at least two images wherein the actual time predicted includes a period of time and a specific time (corresponds to evaluation as humans can evaluate and predict an actual time of the images wherein the actual time predicted includes a period of time and a specific time).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 8,
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 8 is directed to a computer-implemented prediction method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein a type of the contextual data is selected from a group consisting of: an e-mail, a prior posted image, a prior caption, a user comment; another user comment; calendar data; a financial transaction history; a travel history; Global Positioning System (GPS) of a smart phone; an internet Protocol (1P) address; and a prior textual post, and wherein a type of the image data is selected from a group consisting of: facial recognition; object recognition; and background image data recognition. 
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“computer-implemented”), the above limitations in the context of this claim encompass further describing the type of contextual data and the type of image data in the mental steps in claim 1, including analyzing at least one of contextual data and image data including the content associated with the at least two images that cause the anomaly (corresponds to evaluation as humans can evaluate contextual data and image data including the content associated with the images that cause the anomaly); and predicting an actual time of the at least two images in the social media timeline based on the analyzed at least one of the contextual data and image data (corresponds to evaluation as humans can evaluate and predict an actual time of the images in the timeline based on analysis of contextual and image data). Merely describing the type of contextual data and image data does not change the analysis that the underlying functions of the claim, as discussed above, are mental steps.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 9,
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 9 is directed to a computer-implemented prediction method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the predicting predicts the actual time of an event based on both of the image data and the contextual data.
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“computer-implemented”), the above limitations in the context of this claim encompass wherein the predicting predicts the actual time of an event based on both of the image data and the contextual data (corresponds to evaluation as humans can evaluate and predict an actual time of the images in the timeline based on analysis of contextual and image data).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 10,
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 10 is directed to a computer-implemented prediction method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations in claim 1, as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. See rejection to claim 1 for more information.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “computer-implemented”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Further, the claim recites that the method of claim 1 is “embodied in a cloud-computing environment.” This recitation amounts to merely indicating a field of use or technological environment (for example, the cloud-computing environment) in which to apply a judicial exception, which cannot integrate a judicial exception into a practical application. See MPEP 2106.05(h). The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the claim recites that the method of claim 1 is “embodied in a cloud-computing environment.” This recitation amounts to merely indicating a field of use or technological environment (for example, the cloud-computing environment) in which to apply a judicial exception, which does not amount to significantly more than the exception itself. See MPEP 2106.05(h). The claim is not patent eligible.
Regarding Claim 11,
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 11 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
detecting an anomaly, with respect to time, of content between at least two images without a timestamp associated with the at least two images in a social media timeline that have already been posted in the social media timeline based on temporal aspects of the two images being logically incongruent;
analyzing at least one of contextual data and image data associated with the at least two images that cause the anomaly; and
predicting an actual time of the at least two images in the social media time line based on the analyzed at least one of contextual data and image data
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform”), the above limitations in the context of this claim encompass detecting an anomaly, with respect to time, of content between at least two images without a timestamp associated with the at least two images in a social media timeline that have already been posted in the social media timeline based on temporal aspects of the two images being logically incongruent (corresponds to observation and evaluation as humans can be presented images that have been posted on a social media timeline and observe the content of two images and evaluate anomalies, with respect to time, of content between at least two images based on the images having temporal aspects that are logically incongruent, wherein humans can evaluate two images without a timestamp associated with the at least two images to detect anomalies); analyzing at least one of contextual data and image data associated with the at least two images that cause the anomaly (corresponds to evaluation as humans can evaluate contextual data and image data associated with the images that cause the anomaly); and predicting an actual time of the at least two images in the social media time line based on the analyzed at least one of contextual data and image data (corresponds to evaluation as humans can evaluate and predict an actual time of the images in the timeline based on analysis of contextual and image data).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 12,
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 12 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the at least two images comprise images from non-real time posts
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform”), the above limitations in the context of this claim encompass detecting an detecting an anomaly of content between at least two images wherein the at least two images comprise images from non-real time posts (corresponds to observation and evaluation as humans can observe the content of two images from non-real time posts and evaluate if there is an anomaly).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 14,
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 14 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the anomaly is based on an indication that the at least two images are out of temporal order
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform”), the above limitations in the context of this claim encompass detecting the anomaly wherein the anomaly is based on an indication that the at least two images are out of temporal order (corresponds to observation and evaluation as humans can observe the content of two images and evaluate if the images are out of temporal order).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 16,
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 16 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the anomaly is based on an indication that the at least two images are taken at a different time
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform”), the above limitations in the context of this claim encompass detecting the anomaly wherein the anomaly is based on an indication that the at least two images are taken at a different time (corresponds to observation and evaluation as humans can observe the content of two images and evaluate if there is an anomaly wherein the anomaly is based on an indication that the at least two images are taken at a different time).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 17,
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 17 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the actual time predicted includes a period of time and a specific time
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform”), the above limitations in the context of this claim encompass predicting an actual time of the at least two images wherein the actual time predicted includes a period of time and a specific time (corresponds to evaluation as humans can evaluate and predict an actual time of the images wherein the actual time predicted includes a period of time and a specific time).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 18,
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 18 is directed to a prediction system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
detecting an anomaly, with respect to time, of content between at least two images without a timestamp associated with the at least two images in a social media timeline that have already been posted in the social media timeline based on temporal aspects of the two images being logically incongruent;
analyzing at least one of contextual data and image data associated with the at least two images that cause the anomaly; and
predicting an actual time of the at least two images in the social media timeline based on the analyzed at least one of contextual data and image data
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“a processor; and a memory operably coupled to the processor, the memory storing instructions to cause the processor to perform”), the above limitations in the context of this claim encompass detecting an anomaly, with respect to time, of content between at least two images without a timestamp associated with the at least two images in a social media timeline that have already been posted in the social media timeline based on temporal aspects of the two images being logically incongruent (corresponds to observation and evaluation as humans can be presented images that have been posted on a social media timeline and observe the content of two images and evaluate anomalies, with respect to time, of content between at least two images based on the images having temporal aspects that are logically incongruent, wherein humans can evaluate two images without a timestamp associated with the at least two images to detect anomalies); analyzing at least one of contextual data and image data associated with the at least two images that cause the anomaly (corresponds to evaluation as humans can evaluate contextual data and image data associated with the images that cause the anomaly); and predicting an actual time of the at least two images in the social media timeline based on the analyzed at least one of contextual data and image data (corresponds to evaluation as humans can evaluate and predict an actual time of the images in the timeline based on analysis of contextual and image data).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “a processor; and a memory operably coupled to the processor, the memory storing instructions to cause the processor to perform”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 19,
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 19 is directed to a prediction system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the at least two images comprise images from non-real time posts.
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“a processor; and a memory operably coupled to the processor, the memory storing instructions to cause the processor to perform”), the above limitations in the context of this claim encompass detecting an detecting an anomaly of content between at least two images wherein the at least two images comprise images from non-real time posts (corresponds to observation and evaluation as humans can observe the content of two images from non-real time posts and evaluate if there is an anomaly).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “a processor; and a memory operably coupled to the processor, the memory storing instructions to cause the processor to perform”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 20,
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 20 is directed to a prediction system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations in claim 18, as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. See rejection to claim 18 for more information.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “a processor; and a memory operably coupled to the processor, the memory storing instructions to cause the processor to perform”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Further, the claim recites that the system of claim 18 is “embodied in a cloud-computing environment.” This recitation amounts to merely indicating a field of use or technological environment (for example, the cloud-computing environment) in which to apply a judicial exception, which cannot integrate a judicial exception into a practical application. See MPEP 2106.05(h). The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the claim recites that the system of claim 18 is “embodied in a cloud-computing environment.” This recitation amounts to merely indicating a field of use or technological environment (for example, the cloud-computing environment) in which to apply a judicial exception, which does not amount to significantly more than the exception itself. See MPEP 2106.05(h). The claim is not patent eligible.

Response to Arguments
Applicant's arguments filed on 05/27/2022 with respect to the 35 U.S.C. 101 rejection to claims 1-2, 4, 6-12, 14, and 16-20 have been fully considered but they are not persuasive. 
Applicant asserts that “[u]nder step 2B of prong two, Applicant submits that the claimed invention includes significantly more than the alleged abstract idea because the claimed invention uses content
of images to re-order images in a timeline (i.e., no timestamp ). In other words, the invention uses an inventive concept of analyzing images in terms of contextual data or image data to identify a temporal place in a timeline when the images don't have a time stamp. Then, the images are re-ordered based on a result of the analysis. Conventional techniques require a time stamp to reorder images. This is a technical improvement in the art as the art conventionally relies on metadata to define temporal dependencies. The claims are directed towards this technical improvement in the art and not directed to the abstract idea” (Remarks, pg. 8).
Examiner’s Response:
The Examiner respectfully disagrees. MPEP 2106.05(a) provides the following, “It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below. In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception. See MPEP § 2106.04(d) (discussing Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1303-04, 125 USPQ2d 1282, 1285-87 (Fed. Cir. 2018))” (emphasis added). 
The limitations in claim 1 that discuss the concept of “analyzing images in terms of contextual data or image data to identify a temporal place in a timeline when the images don't have a time stamp. Then, the images are re-ordered based on a result of the analysis” (Remarks, pg. 8) include the following: “detecting an anomaly, with respect to time, of content between at least two images without a timestamp associated with the at least two images in a social media timeline that have already been posted in the social media timeline based on temporal aspects of the two images being logically incongruent”, “analyzing at least one of contextual data and image data including the content associated with the at least two images that cause the anomaly”, and “re-ordering the at least two images chronologically based on a result of the predicting”. The limitation of “detecting an anomaly, with respect to time, of content between at least two images without a timestamp associated with the at least two images in a social media timeline that have already been posted in the social media timeline based on temporal aspects of the two images being logically incongruent” corresponds to observation and evaluation as humans can be presented images that have been posted on a social media timeline and observe the content of two images and evaluate anomalies, with respect to time, of content between at least two images based on the images having temporal aspects that are logically incongruent, wherein humans can evaluate two images without a timestamp associated with the at least two images to detect anomalies. In other words, humans are able to evaluate images without timestamp information and make judgment regarding anomalies between two images. Moreover, the limitation “analyzing at least one of contextual data and image data including the content associated with the at least two images that cause the anomaly” corresponds to evaluation as humans can evaluate contextual data and image data including the content associated with the images that cause the anomaly. Finally, the limitation “re-ordering the at least two images chronologically based on a result of the predicting” corresponds to observation and evaluation as humans can observe and evaluate the two images and re-order the images chronologically based on a result of a prediction with the assistance of pen and paper. As these limitations are directed to a judicial exception, these limitations alone cannot provide the alleged improvement. As discussed in the rejection above, the other elements in the claim are directed to a judicial exception or additional elements that do not amount to practical integration (Step 2A Prong Two) or significantly more (Step 2B). Therefore, claim 1 (and claims 11 and 18) are properly rejected under 35 U.S.C. 101 for being directed to an abstract idea without significantly more.

Applicant's arguments filed on 05/27/2022 with respect to the 35 U.S.C. 112(a) rejection to claims 1-2, 4, 6-12, 14, and 16-20 have been fully considered. In view of amendments filed on 05/27/2022, the previous ground of 35 U.S.C. 112(a) rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of the amendments filed on 05/27/2022. Please see the current rejection for more information.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YING YU CHEN/Examiner, Art Unit 2125